Citation Nr: 9911915	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-19 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for a left calcaneal 
spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969 and periodically on active duty for training from 1987 
to 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1994, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran's 
claim of entitlement to service connection for a left 
calcaneal spur with arthritis.  The veteran subsequently 
perfected an appeal of this decision expressing his 
dissatisfaction with the assigned rating.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, the Board finds that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  The Board accordingly finds that the VA has a 
duty to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a).  This duty involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran reports that he has pain in his left ankle and 
foot upon motion and use, and loss of functional ability 
which impacts upon his ability to work.  It is established 
Court doctrine that, in assigning a disability evaluation, 
the VA must consider the effects of the disability upon 
ordinary use, and the functional impairment due to pain, 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.40, 4.45 
(1997).  However, in the present case it does not appear that 
the RO has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (1998) which are relevant in evaluating the 
severity of the disabilities at issue.  

Furthermore, the report of the most recent VA examination 
given to the veteran in September 1996, does not note the 
range of motion in his left ankle, but merely notes that 
"left ankle is the same way" with no identification as to 
what this means.  Furthermore, the report does not indicate 
passive or active motion, the normal ranges of motion, the 
degree to which the veteran's reported pain impacted his 
ability to move his left ankle and use his left foot, his 
functional ability or whether the left ankle and foot were 
stable, weak, or easily fatigued.  Additionally, the examiner 
did not discuss any complaints relevant to the veteran's left 
ankle and foot or his use of any support devices, which the 
veteran has identified in the record.  Hence, it is unclear 
to what extent, if any, pain has restricted the veteran's 
motion or the functional ability of his left ankle and foot.  
As a result, the Board finds that this case must be remanded 
for another examination to include the above noted 
information.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Arnesen v. Brown, 8 Vet. App. 432 (1995).  On remand, the 
veteran should be fully informed that his failure to report 
for his scheduled VA examination will result in his claim 
being denied.  38 C.F.R. § 3.655 (1998).  Additionally, upon 
remand the veteran should be given the opportunity to add any 
recent lay or medical evidence to the record.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998); Quarles v. Derwinski, 3 Vet. App. 129 (1992).

Additionally, in a recent decision, the Court held that, 
where the issue involves an appeal which has been developed 
from the initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered, 
based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, the veteran must be informed of 
the scope of the issue; the Court specifically found that 
framing the issue as "entitlement to an increased rating" 
did not sufficiently inform the veteran that the issue 
actually involved any or all of the retroactive period from 
the effective date of the grant of service connection (in 
this case, the date of claim), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence which may not currently be in 
the claims file.

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Montgomery, 
Alabama, and Tuscaloosa, Alabama, from 
September 1997, the date of the last such 
request by the VA.

3.  Upon completion of the above actions, 
the RO should schedule the veteran for a 
VA orthopedic examination of his left 
ankle and foot.  The RO should also 
inform the veteran of the consequences of 
failing to report for the scheduled 
examination.  It is very important that 
the examiner be afforded an opportunity 
to review the veteran's claims file prior 
to the examination.  The veteran's left 
ankle and foot should be examined for 
degrees of both active and passive range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion of the left ankle and foot.  The 
examiner should also be asked to note the 
normal ranges of motion of the left ankle 
and foot.  Additionally, the examiner 
should be requested to determine whether 
the veteran's left ankle and foot exhibit 
weakened movement, excess fatigability, 
subluxation, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, 
subluxation or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left ankle 
and foot is used repeatedly over a period 
of time, such as an eight-hour workday.  
This determination should, if feasible, 
be portrayed in terms of the degree of 
additional range of motion lost due to 
pain on use or during flare-ups.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
consider all the additional evidence, 
including whether "staged" ratings are 
appropriate for the veteran's service-
connected left ankle/foot disability for 
any part of the appeal period.  If the 
decision as to any issue remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto with 
additional argument and/or evidence.  
Concerning the propriety of the rating 
assigned for the service-connected left 
ankle/foot disability, the supplemental 
statement of the case should indicate that 
the potential for "staged" ratings has 
been considered.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


